Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14, 21-26 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the packaged electronic device including: and a conductive support structure directly connected to a second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a magnetic assembly attached to the conductive support structure; and a package structure that encloses the magnetic assembly and portions of the conductive leads.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 4, the prior art of record fails to disclose the combination of all the limitations recited in the claim 4 of the packaged electronic device including: a first conductive support member directly connected to a first group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure, and a second conductive support member directly connected to a second group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure; and wherein the magnetic assembly is attached to the first and second conductive support members.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 8, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 8 of a packaged electronic device including: a conductive support structure directly connected to a second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure, wherein the conductive support structure includes: a first conductive support member directly connected to a first group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure, and a second conductive support member directly connected to a second group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a semiconductor die attached to the conductive die pad; a magnetic assembly attached to the conductive support structure, wherein the magnetic assembly is attached to the first and second conductive support members; and a package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads. Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 9, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 9 of a packaged electronic device including: a conductive support structure directly connected to a second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a semiconductor die attached to the conductive die pad; a magnetic assembly attached to the conductive support structure, wherein the magnetic assembly includes: a lamination structure, including a patterned conductive feature that forms a part of a passive electronic component, a first core structure attached to a first side of the lamination structure, and a second core structure attached to a second side of the lamination structure wherein the lamination structure is attached to the conductive support structure; and a package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads. Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 12, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 12 of a device including: a conductive support structure directly connected to a second set of conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a magnetic assembly, including a lamination structure attached to the conductive support structure; and a molded package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads, the molded package structure including a top side, and an opposite bottom side, wherein the lamination structure is centered between the top and bottom sides.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 13, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 13 of a device including: a conductive support structure directly connected to a second set of conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a magnetic assembly, including a lamination structure attached to the conductive support structure, wherein the conductive support structure includes: a first conductive support member directly connected to a first group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure, and a second conductive support member directly connected to a second group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure, wherein the lamination structure is attached to the first and second conductive support members; and a molded package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads, the molded package structure including a top side, and an opposite bottom side, wherein the lamination structure is centered between the top and bottom sides.  Therefore, the overall structure of the device is neither anticipated nor rendered obvious over the prior art of record.  
Regarding claim 25, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 25 of a device including: a conductive support structure directly connected to a second set of conductive leads, and spaced apart from all other conductive structures of the leadframe structure, wherein the conductive support structure includes: a first conductive support member directly connected to a first group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure, and a second conductive support member directly connected to a second group of the second set of the conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a magnetic assembly, including a lamination structure attached to the conductive support structure, and-wherein the magnetic assembly is attached to the first and second conductive support members; and a molded package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads, the molded package structure including a top side, and an opposite bottom side, wherein the lamination structure is centered between the top and bottom sides.  Therefore, the overall structure of the device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 26, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 26 of a device including: a conductive support structure directly connected to a second set of conductive leads, and spaced apart from all other conductive structures of the leadframe structure; a magnetic assembly, including a lamination structure attached to the conductive support structure, wherein the magnetic assembly includes: a lamination structure, including a patterned conductive feature that forms a part of a passive electronic component, a first core structure attached to a first side of the lamination structure, and a second core structure attached to a second side of the lamination structure, wherein the lamination structure is attached to the conductive support structure, and a molded package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads, the molded package structure including a top side, and an opposite bottom side, wherein the lamination structure is centered between the top and bottom sides.  Therefore, the overall structure of the device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 29, the prior art of record fails to disclose the combination of all the limitations recited in the independent claim 29 of a device including: a conductive support structure directly connected to a second set of conductive leads and not to any of the first set of conductive leads, and spaced apart from the conductive die pad; a magnetic assembly, including a lamination structure attached to the conductive support structure; and a molded package structure that encloses the conductive die pad, the conductive support structure, the semiconductor die, the magnetic assembly and portions of the conductive leads, the molded package structure including a top side, and an opposite bottom side, wherein the lamination structure is centered between the top and bottom sides.  Therefore, the overall structure of the device is neither anticipated nor rendered obvious over the prior art of record.  Therefore, the overall structure of the device is neither anticipated nor rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILINH P NGUYEN/Examiner, Art Unit 2894       

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894